Citation Nr: 1200691	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  10-27 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to accrued benefits.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel

INTRODUCTION

The Veteran served on active duty from July 1955 to January 1980.  He died on January [redacted], 2009.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the RO in Manila, the Republic of the Philippines, which denied, in relevant part, claims for service connection for the cause of the Veteran's death and accrued benefits.  

The September 2009 decision also denied recognition of the appellant as the Veteran's surviving spouse and entitlement to death pension.  The RO ultimately granted recognition and death pension in April 2011.  Those issues have been resolved in the appellant's favor and are no longer on appeal.  

The appellant requested a personal hearing before a Member of the Board at the RO in her June 2010 substantive appeal.  The appellant failed to report for her scheduled hearing in April 2011.  She has offered no cause for her failure to report.  The request is deemed withdrawn.  The Board may proceed.  38 C.F.R. § 20.704(d) (2011).


FINDINGS OF FACT

1.  The Veteran had no pending claims at the time of his death in January 2009.

2.  The Veteran died on January [redacted], 2009 as the result of cardiac arrest due to chronic liver disease with peripheral arterial occlusive disease.

3.  During his lifetime, the Veteran was service connected for hemorrhoids and left knee hypertrophic arthritis, both rated as noncompensably disabling.  

4.  The Veteran's service connected hemorrhoids and left knee hypertrophic arthritis did not cause or aggravate any of the medical conditions that caused his death, nor did the hemorrhoids and left knee hypertrophic arthritis cause or contribute substantially or materially to cause the Veteran's death.

5.  There are no service medical records showing treatment for any cardiac, pulmonary, liver or arterial condition or any medical evidence showing that a cardiac, pulmonary, liver or arterial disorder, including cor pulmonale, tuberculosis, cirrhosis or atherosclerosis, was manifested within the three post-service years.  


CONCLUSIONS OF LAW

1.  The criteria for payment of accrued benefits are not met.  38 U.S.C.A. §§ 5107, 5121 (West 2002 & Supp. 2011); 38 C.F.R. § 3.1000 (2011).

2.  Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Accrued Benefits

The law applicable to accrued benefits provides that certain individuals, including the Veteran's surviving spouse, may be paid periodic monetary benefits (due and unpaid) to which the Veteran was entitled at the time of his death under existing ratings or based on evidence in the file or constructively of record at the time of his death.  38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000 (2011).  A claim for such benefits must be filed within one year of the Veteran's death.  38 C.F.R. § 3.1000(a), (c) (2011).

For a surviving spouse to be entitled to accrued benefits, "the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  The term "pending claim" means an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c) (2011).  The term "finally adjudicated claim" means an application, formal or informal, which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is earlier.  38 C.F.R. § 3.160(d) (2011); see also 38 C.F.R. §§ 20.1103, 20.1104 (2011).

The Veteran filed for VA benefits at the time of his retirement from military service in 1980.  The Veteran was service-connected for hemorrhoids and left knee hypertrophic arthritis, both rated as noncompensable, in a May 1980 rating decision.  Service connection was denied for emphysema and lower back pain at the same time.  The Veteran was provided notice of the decision and his procedural rights in a June 1980 letter sent to his address of record.  The letter was not returned.  The Veteran did not respond to this letter.  The Veteran also utilized education benefits in 1980 and 1981.  The Veteran received monthly education checks in 1980 and 1981, which terminated in June 1981.  He did not pursue further education or disagree with the termination of benefits.  

The Veteran died in January 2009.  The Veteran had sent any communications to VA since 1981.  The Board finds that there were no pending, unadjudicated claims at the time of the Veteran's death.  Similarly, the period to initiate appeals from the 1980 and 1981 decision on compensation and education benefits had expired.  See Taylor v. Nicholson, 21 Vet.App. 126, 128-129 (2007).  The appellant has not, at any time during this appeal, identified a claim which was pending at the time of the Veteran's death.  The Board concludes that the appellant does not have a valid accrued benefits claim.  See 38 C.F.R. § 3.1000(a), (c).  Further inquiry into accrued benefits is moot.  As such, the Board finds that the preponderance of the evidence is against the appellant's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Service Connection for the Cause of the Veteran's Death

The appellant seeks service connection for the cause of the Veteran's death.  She makes no specific arguments as to why she believes the Veteran's death to be related to service.  For the reasons that follow, the Board finds that there is no relationship between the cause of the Veteran's death and service.  The Board concludes that service connection for the cause of the Veteran's death is not warranted. 

When a veteran dies of a service-connected disability, the veteran's surviving spouse is eligible for dependency and indemnity compensation.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.5(a), 3.312 (2011).  The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a) (2011).  

In order to establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by service caused or contributed substantially or materially to the veteran's death.  The issue involved will be determined by the exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran.  38 C.F.R. § 3.312(a).

Service connection may be established for the cause of a veteran's death when a service-connected disability "was either the principal or a contributory cause of death."  38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 U.S.C.A. §§ 1110 and 1112 (setting forth criteria for establishing service connection).  A service-connected disability is the principal cause of death when that disability, "singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).  A contributory cause of death must be causally connected to the death and must have "contributed substantially or materially" to death, "combined to cause death," or "aided or lent assistance to the production of death."  38 C.F.R. § 3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 390, 393 (1994). 

Therefore, service connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Certificate of Death states that the Veteran died of cardiopulmonary arrest secondary to chronic liver disease with a significant additional condition of PAOD (peripheral arterial occlusive disease) on January [redacted], 2009.  A September 2009 letter from the municipal health office where the Veteran died indicated that the Veteran died of cardiopulmonary arrest secondary to chronic liver failure, from which the Veteran had suffered since 1998, years after service, providing evidence against this claim.  

The Veteran's treating physician, Dr. Y., wrote an August 2009 statement.  The doctor indicated that he treated the Veteran for about six months.  Dr. Y. first saw the Veteran for a chronic cough, shortness of breath, peripheral cyanosis, and bipedal edema.  The Veteran was diagnosed with chronic obstructive pulmonary disease (COPD), chronic bronchitis/emphysema.  The Veteran was treated at Notre Dame hospital in August 2008 for acute or chronic cor pulmonale due to an exarcerbation of COPD.  The Veteran had hepatic congestion as an added complication.  The Veteran was stabilized and discharged.  Dr. Y. stated that the Veteran's overall condition was really chronic respiratory failure secondary to COPD which worsened and that the Veteran died of an acute respiratory failure while on vacation.  Dr. Y. indicated that he had other contributing conditions including alcoholic liver disease due to years of heavy drinking.  The Board notes that Dr. Y.'s assessment of the factors leading to the Veteran's death differs from the death certificate.  As will be discussed, this does not alter the outcome of the case, as both provide evidence against the appellant's claim.

The Veteran's records from Notre Dame De Chartes Hospital confirm Dr. Y.'s report.  The Veteran was seen in August 2008 and found to have hyperaerated lungs with pulmonary emphysematous changes, pneumonia in both lower lobes, mild to moderate cardiomegaly with beginning pulmonary congestion, pleural effusion vs. thickening ad pulmonary fibrosis.  The Veteran was noted to have an atherosclerotic aortic knob.  

The Veteran's treatment records from the Hospital of the Sacred Heart also found that densities in the upper lobes were consistent with an old minimal tuberculous infection in April 2000 and January 2008.  An April 2000 intake note indicates that the Veteran claimed to have had hepatitis eighteen years before, reported occasional alcohol consumption and heavy cigarette smoking (90 pack years).  The Veteran was also diagnosed with chronic alcoholic liver disease at Sacred Heart in February 1998.  The Veteran reported prior hepatitis B infection in Israel in 1982.  

The Board finds that there is no evidence linking the cause of the Veteran's death to those conditions service-connected during his life.  During his lifetime, the Veteran was service connected for hemorrhoids and left knee hypertrophic arthritis, both rated as noncompensably disabling.  The appellant has offered no comment as to how the cause of the Veteran's death may be related to hemorrhoids and left knee hypertrophic arthritis in any way.  No other layperson has submitted evidence.  The medical evidence is also devoid of any connection between the cause of the Veteran's death and his service-connected hemorrhoids and left knee hypertrophic arthritis.  Thus, there is no evidence of record, medical or lay, which relates them.  

The Board has considered whether the cause of the Veteran's death may be directly related to service or some incident therein.  The Veteran was noted to have extensive alcohol consumption in 1998, when diagnosed with chronic liver disease.  Alcohol dependence or abuse is deemed by statute to be the result of willful misconduct and cannot itself be service connected.  See 38 U.S.C. §§ 105(a), 1110.  Alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability or death to the user.  Id.  The alcohol abuse has not been argued or shown to have been the result of a service-connected disability.  Thus, service connection cannot be awarded, even if the Veteran began consuming alcohol during service or consumed more alcohol as a result of service.  Similarly, the Veteran had an extensive history of smoking.  Service connection is not available for conditions resulting from tobacco use.  See 38 C.F.R. § 3.300 (2011).  Even if the Veteran began smoking during service or smoked more as a result of service, service connection cannot be awarded.  There is no other identified incident during service which may have lead to the development of those conditions which caused or contributed to the Veteran's death.  Similarly, there is no evidence in the Veteran's service treatment records of any cardiac, respiratory, liver or arterial disorder.  The appellant has offered no statements that any were incurred in service or had been continuous since service.  There are no references in the Veteran's post-service medical records indicating that a cardiac, respiratory, liver or arterial disorder had existed since or was the result of service.  The Board finds that there is no relationship between service or any incident therein and the principal or contributing causes of the Veteran's death.  

Finally, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arteriosclerosis, cirrhosis of the liver and tuberculosis become manifest to a degree of 10 percent within 1 year from date of termination of such service (three years for tuberculosis), such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The Veteran had liver disease of an unspecified type, tuberculosis and PAOD, a type of atherosclerosis.  There is no indication that the PAOD or chronic liver disease were discovered within one year of separation.  The liver disease was first diagnosed in February 1998.  PAOD was first diagnosed after 2008.  The tuberculosis was first noted in April 2000.  None of these conditions were manifest until eighteen years after the Veteran's separation from service.  Thus, the presumptions do not apply.  

The Board also notes that while this appeal was pending, a revision was made to the regulations governing presumptive service connection for herbicide exposed veterans.  Effective August 31, 2010, VA published in the Federal Register a final rule amending 38 C.F.R. § 3.309(e) to establish presumptive service connection for ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  75 Fed. Reg. 53,202 (August 31, 2010).  The notice of final rulemaking states clearly that diseases that do not result in oxygen deficiency in the muscles of the heart such as peripheral arterial disease are not included in the definition of ischemic heart disease.  Id., at 53,204; see also 38 C.F.R. § 3.309(e), Note 3 (2011).  Similarly, the rulemaking indicates that only to those conditions directly affecting the oxygen supply in the muscles of the heart are covered by the presumption.  Id.  The medical records indicate the Veteran had aortic atherosclerosis and peripheral artery occlusive disorder (PAOD).  While aortic atherosclerosis was found, there is no evidence that ischemia occurred in the heart despite specific cardiac evaluation.  There is also no evidence that this atherosclerosis played any part in the Veteran's death.  The Board finds that the Veteran did not have ischemic heart disease.  Peripheral manifestations of atherosclerosis, which would include PAOD, are excluded from among the ischemic heart disabilities associated with herbicide exposure.  Thus, the changed regulation does not cover a potential principal or contributing cause of the Veteran's death.  This presumption change does not apply in this case.  Where presumptions fail, service connection may be established on direct bases.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  The RO has already considered direct service connection for the cause of the Veteran's death.  Remand for additional development or consideration by the RO is not warranted.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In sum, the Board finds that the preponderance of the evidence is against this claim.  The Veteran's service connected hemorrhoids and left knee hypertrophic arthritis did not cause or aggravate any of the medical conditions that caused his death, nor did the hemorrhoids and left knee hypertrophic arthritis cause or contribute substantially or materially to cause the Veteran's death.  There are no service medical records showing treatment for any cardiac, pulmonary, liver or arterial condition or any medical evidence showing that a cardiac, pulmonary, liver or arterial disorder, including cor pulmonale, tuberculosis, cirrhosis or atherosclerosis, was manifested within the first post-service year.  Service connection for the cause of the Veteran's death is not warranted under 38 C.F.R. § 3.312.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

With respect to the appellant's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

In reviewing the issue of whether the Veteran had any pending claims or was entitled to any unpaid benefits at the time of his death, the Board observes that the law and evidence of record or constructively of record at the time of death are the sole basis on which benefits may be awarded.  38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000 (2011).  Compliance with the duties to notify and assist is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating her claim.  Wensch v. Principi, 15 Vet.App. 362, 368 (2001).  There is no additional evidence that may be submitted by the appellant that can alter the outcome and the appellant has made specific argument regarding the criteria of entitlement, as discussed below.  There is no additional assistance that VA might provide.  Therefore, any deficiencies notice or assistance regarding the accrued benefits claim are moot.  Valiao v. Principi, 17 Vet.App. 299 (2003).

As to the service connection for the cause of the Veteran's death claim, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In the context of a claim for cause of death benefits, adequate notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a cause of death claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a cause of death claim based on a condition not yet service connected in order to satisfy the first Quartuccio element.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  Prior to initial adjudication of the appellant's claim, a letter dated in July 2009 fully satisfied the duty to notify provisions for the second and third Quartuccio elements.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The RO provided notice of the second and third Hupp elements in the July 2009 letter.  The RO failed to provide notice of the first Hupp element, the conditions for which the Veteran was service-connected during his life.  The RO discussed this in the September 2009 rating decision denying the claim, providing actual notice at that time.  Although this notice was not sent prior to initial adjudication of the appellant's cause of death claim, this was not prejudicial to her, since she was subsequently provided adequate notice in September 2009, she was provided an opportunity to respond with additional argument and evidence with her Notice of Disagreement and the claim was readjudicated and a statement of the case was provided to the appellant in May 2010.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  The appellant has at no time referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the cause of death claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In cause of death cases, a medical examination or opinion is necessary if there is competent evidence to establish the cause of death, an indication that the cause of death may be associated with service or a service connected disability and insufficient medical evidence to render a decision on the claim.  See Daves v. Nicholson, 21 Vet. App. 46, 50-51 (2007).

The Veteran was service-connected for hemorrhoids and left knee hypertrophic arthritis, both rated as noncompensably disabling during his life.  The cause of his death has been attributed to the Veteran's cardiorespiratory arrest due to chronic liver disease with peripheral arterial occlusive disease by the medical examiner who completed the Veteran's death certificate.  A private doctor indicated that the Veteran's death was due to respiratory failure due to COPD.  There is no competent evidence of record to support a finding that the cause of the Veteran's death is in any way related to his service connected disabilities or to service or any incident therein.  The Board finds that there is not a reasonable possibility that a medical opinion would aid in substantiating the appellant's claim as the medical evidence points to a separate cause, as discussed below.  A medical examination or opinion is not required.  See Daves.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mlechick v. Mansfield, 503 F.3d 1340 (2007).  

ORDER

Entitlement to accrued benefits is denied.

Entitlement to service connection for the cause of the Veteran's death is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


